Voto disidente del
Juez Asociado Señor Díaz Cruz.
San Juan, Puerto Rico, a 7 de noviembre de 1980
Se propone la supresión de evidencia y consecuente exone-ración de un acusado por tráfico de heroína a quien la policía le ocupó en la mano tres billetes de $10; en el bolsillo derecho de la camisa 42 envolturas de heroína cubiertas con aluminio; y otra cantidad de $665 en el bolsillo derecho del pantalón. La motora en que viajaba fue registrada y se encontró un arma de fuego. La razón del juez de instancia, y que acepta la mayoría, es que no creyó la declaración del agente al descu-brir que tenía encomienda de intervenir con el acusado por haberse presentado querella de que traficaba en drogas preci-samente en el sitio donde se le arrestó; y que para su iden-tificación se le había suplido una foto a colores del recurrido. Esa información previa en poder de los agentes movió al juez a creer que el registro fue ilegal y que la versión de que el acusado realizaba una transacción y que al notar la presen-cia de la policía se le cayeron dos sobrecitos al piso y uno sobre el asiento de la motora, no fue más que una reproduc-ción del estereotipo “a plena vista” que condenamos en Pueblo v. González del Valle, 102 D.P.R. 374 (1974). En éste la Policía no declaró que la evidencia cayera de las manos del *369intervenido, sino que sostuvo un acto afirmativo de lanzar la cajetilla con 3 cigarrillos de marihuana bajo un automóvil, en plena presencia del agente.
Consideramos que es lesivo y destructor de la eficiencia en la investigación criminal que nuestras cortes tomen como indicio vehemente de fabricación de prueba el previo conoci-miento por los agentes de la actividad delictiva del acusado y su utilización de una foto para facilitar su identificación. Con este razonamiento quedaría anulado el valor de la con-fidencia que en múltiples casos es lo que conduce al arresto del infractor dentro del magro 10% de eficiencia de la inves-tigación criminal en nuestro medio.
A estas alturas no debíamos estar recordando el abru-mador costo social de esta aplicación permisiva de preceptos constitucionales concebidos para proteger derechos funda-mentales del hombre. ¿Cuál fue el derecho fundamental aquí vulnerado?
Debería anularse la resolución que suprimió la evidencia como producto de registro ilegal; y remitir al recurrido a juicio.